DETAILED ACTION
Applicant’s filing AFCP dated Nov. 30, 2020.
Claims 1, 6, 11, 16, 18, 19, and 20 have been amended.
Claims 5 and 15 have been cancelled.
Claims 1-4, 6-14, and 16-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was phone interviewed with Ms. Lois D. Mermelstein (Reg. No. 70,763) on 02/10/2021 and 02/11/2021 to place the claims in the condition for allowance.
In the claims filed on 11/30/2020, further amend as below:
1.	(Currently Amended) A computer-implemented method comprising: 
receiving a first design document and a second design document, the first design document specifying a graphical layout of a first set of user interface elements of a user interface of a first application and the second design document specifying a graphical layout of a second set of user interface elements of a user interface of a second application; 
receiving a first source code associated with the first design document, the first source code configured to implement the first set of user interface elements of the user interface;

identifying a first portion of the first source code corresponding to a first user interface element of the first set of user interface elements;  
encapsulating the first portion of the first source code into a module to enable re-use of the portion of the source code in [[a]] the second application; 
matching a second extracted user interface element, extracted from the second design document, to the first extracted user interface element; and 
outputting the encapsulated first portion of the first source code for re-use by the second application.

11. 	(Currently Amended) A computer usable program product comprising one or more computer-readable storage medium, and program instructions stored on at least one of the one or more storage medium, the stored program instructions comprising: 
program instructions to receive a first design document and a second design document, the first design document specifying a graphical layout of a first set of user interface elements of a user interface of a first application and the second design document specifying a graphical layout of a second set of user interface elements of a user interface of a second application;
program instructions to receive a first source code associated with the first design document, the first source code configured to implement the first set of user interface elements of the user interface; 
program instructions to extract the first set of user interface elements from the first design document; 

program instructions to encapsulate the first portion of the first source code into a module to enable re-use of the portion of the source code in [[a]] the second application; 
program instructions to match a second extracted user interface element, extracted from the second design document, to the first extracted user interface element; and 
program instructions to output the encapsulated first portion of the first source code for re-use by the second application.

18. (Currently Amended) The computer usable program product of claim 11, wherein the stored program instructions are stored in a computer readable storage medium in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system.  

19. (Currently Amended) The computer usable program product of claim 11, wherein the stored program instructions are stored in a computer readable storage medium in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage medium associated with the remote data processing system.

20. 	(Currently Amended) A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage medium, and program instructions stored on at least one of the one or more storage medium for 
program instructions to receive a first design document and a second design document, the first design document specifying a graphical layout of a first set of user interface elements of a user interface of a first application and the second design document specifying a graphical layout of a second set of user interface elements of a user interface of a second application;
program instructions to receive a first source code associated with the first design document, the first source code configured to implement the first set of user interface elements of the user interface; 
program instructions to extract the first set of user interface elements from the first design document; 
program instructions to identify a first portion of the first source code corresponding to a first user interface element of the first set of user interface elements; 
program instructions to encapsulate the first portion of the first source code into a module to enable re-use of the portion of the source code in [[a]] the second application; 
program instructions to match a second extracted user interface element, extracted from the second design document, to the first extracted user interface element; and 
program instructions to output the encapsulated first portion of the first source code for re-use by the second application.




Allowable Subject Matter
Claims 1-4, 6-14, and 16-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “receiving a first design document and a second design document and the second design document specifying a graphical layout of a second set of user interface elements of a user interface of a second application; encapsulating the first portion of the first source code into a module to enable re-use of the portion of the source code in the second application; matching a second extracted user interface element, extracted from the second design document, to the first extracted user interface element; and outputting the encapsulated first portion of the first source code for re-use by the second application” as recited in independent claims 1, 11, and 20. Claims 2-4, 6-10, 12-14, and 16-19 are considered allowable by virtue of their dependence on allowable independent claims 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191